              Case 3:19-cr-00541-FAB Document 4 Filed 09/03/19 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO


                                                                                                          1 MINUTE


SEALED MINUTE OF PROCEEDINGS                                                           DATE: September 3, 2019
U.S. MAGISTRATE JUDGE MARSHAL D. MORGAN                                          AUSA Seth Erbe

  UNITED STATES OF AMERICA
                                                                                      Return of
  Plaintiff                                                              Sealed Indictment by the Grand Jury
                                                                             Criminal No. 19-541(FAB)
  v

  AHSHA NATEEF TRIBBLE (1),
  DONALD KEITH ELLISON (2),
  JOVANDA R. PATTERSON (3),
  Defendant(s)

Sealed Indictment was filed in open court.

Arraignment to be set upon arrest.

Case is assigned to Judge Francisco A. Besosa.


NEW CASE:

        This Indictment supersedes Criminal Case No. -----.

        Defendant(s) has/have appeared in           . This case having been merged is hereby closed.

        Defendant(s) has/have not appeared in a magistrate case.

        The Court granted the government’s motion to seal.

        Defendant(s) is/are to remain on same bond.

        Defendant(s) is/are under custody. Marshal to produce defendant(s).

        Arrest warrants to be issued.

        Defendant(s)              Clerk to notify : (        ) Defendant (    ) Sureties .



                                                                   s/ Lotty M. Ortiz-Díaz
                                                                   Courtroom Deputy Clerk
